Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), by and
between The Advisory Board Company (the “Company”) and David L. Felsenthal
(“Executive”), originally dated as of September 12, 2008, is amended and
restated as of April 3, 2013.

1. Duties and Scope of Employment.

(a) Positions and Duties. Effective as of September 1, 2008 (the “Commencement
Date”), the Company shall employ Executive as President of the Company.
Executive shall report directly to the Chief Executive Officer of the Company.
Executive shall perform all the duties and obligations reasonably associated
with the position of President and consistent with the Bylaws of the Company as
in effect from time to time.

(b) Board Membership. Executive will be appointed to serve as a member of the
Board of Directors of the Company (the “Board”) effective on or around April 3,
2013. Executive’s service as a member of the Board shall be subject to any
required stockholder approval. Upon the termination of Executive’s employment
for any reason, unless otherwise requested by the Board, Executive shall tender
his resignation from the Board (and all other positions held at the Company and
its affiliates) effective as of the end of Executive’s employment, and Executive
shall, at the Board’s request, execute and deliver any documents necessary to
reflect his resignation.

(c) Obligations. Executive shall devote substantially all his business time and
efforts to the rendition of services to the Company, and he shall use good faith
efforts to discharge Executive’s obligations under this Agreement to the best of
Executive’s ability. During the Term, Executive agrees not to actively engage in
any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Board; provided,
however, that (i) Executive may, without the approval of the Board or the Chief
Executive Officer, serve in any capacity with any civic, educational, or
community organization and (ii) Executive may, with the prior approval of the
Chief Executive Officer or of the Board (which approval shall not be
unreasonably withheld), serve as a director of any company that is not directly
or indirectly in competition with the Company, in each case as long as such
activities or service do not materially interfere with his duties and
obligations to the Company.

2. Term. The term of employment of Executive by the Company pursuant to this
Amended and Restated Agreement, unless earlier terminated pursuant to Section 7,
shall end on August 31, 2014 (the “Initial Term”); provided, however, that the
term of Executive’s employment under this Amended and Restated Agreement shall
be extended automatically for one additional year from the end of the Initial
Term end date and each subsequent anniversary thereof (each such additional
year, an “Extended Term”; together with the Initial Term, the “Term”), unless no
later than one year prior to the last day of the then-current Term either the
Board, on behalf of the Company, or Executive gives written notice to the other
that the Term shall not be so extended. For example, notice of nonrenewal would
need to be provided prior to September 1, 2013 for the Term not to renew
automatically on September 1, 2014 for an additional one year.

3. Compensation.

(a) Base Salary. As of the Commencement Date, the Company shall pay Executive an
annual salary of at least $425,000 as compensation for his services (such annual
salary, as is then effective, “Base Salary”), payable in installments in
accordance with the Company’s payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings). The Base
Salary shall be reviewed by the Board and/or the Compensation Committee of the
Board (the “Committee”) no less frequently than annually and may be increased
from its then-existing level at the discretion of the Board or the Committee,
and any such increased annual rate of base salary thereafter shall be treated as
the Base Salary under this Section 3(a).



--------------------------------------------------------------------------------

(b) Annual Incentive Bonus. Executive shall be eligible to earn bonuses with
respect to each fiscal year (or partial fiscal year) during the Term based upon
Executive’s achievement of performance objectives set by the Committee after
consultation with Executive. The actual incentive bonus payable to Executive for
any fiscal year (or partial fiscal year) shall be based upon criteria
established and approved by the Board and/or the Committee in its sole
discretion, which need not be objective performance criteria, and may be less
than (including zero) or greater than the annual incentive bonus target for such
fiscal year (or partial fiscal year). Executive may also receive special bonuses
in additional to his annual bonus eligibility at the discretion of the
Committee.

(c) Additional Compensation. Executive confirms and acknowledges that any
element of compensation other than Base Salary (which shall be determined in
accordance with Section 3(a)), including, without limitation, grants of
equity-based compensation, are provided at the sole discretion of the Board
and/or the Committee, which also shall have the sole discretion to determine the
terms, amount and frequency of any such other element of compensation.

(d) Board Service. Unless otherwise specifically approved by the Board,
Executive shall not receive separate or additional compensation for service on
the Board or for service in any other capacity to the Company and/or its
subsidiaries.

4. Employee Benefits. During the Term, Executive shall be eligible to
participate in all benefit plans, policies and arrangements that are applicable
to other senior executives of the Company, as such plans, policies and
arrangements may exist from time to time.

5. Expenses. The Company shall reimburse Executive for all reasonable and
necessary business expenses incurred by him in the performance of his duties
hereunder, in accordance with its policies, and provided they are documented in
a form satisfactory to the Internal Revenue Service and consistent with Company
policy with respect to such expenses. In addition, the Company agrees, subject
to the Chief Executive Officer’s approval, to reimburse Executive for membership
fees and other reasonable expenses incurred with respect to Executive’s
participation in professional development, community and business-related
organizations.

6. Compliance With Other Agreements. Executive and the Company are parties to
(a) an October 2001 letter agreement regarding equity award agreements between
Executive and the Company (such letter agreement and any and all oral agreements
relating thereto with respect to the subject matter thereof, the “2001
Arrangements”), and (b) an Agreement Concerning Exclusive Services, Confidential
Information, Business Opportunities, Non-Competition, Non-Solicitation and Work
Product dated October 18, 2001 (as such may be amended from time to time, the
“Non-Competition Agreement”). Effective as of the Commencement Date, this
Agreement shall supersede in its entirety the 2001 Arrangements. Executive and
the Company hereby agree that, notwithstanding anything to the contrary in the
Non-Competition Agreement, (i) if Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason pursuant to this
Agreement, Executive shall comply with the provisions of Sections 4(a) and 5(a)
of the Non-Competition Agreement, in each case for the period commencing on the
Termination Date and continuing through the second anniversary thereof, as if
Executive’s employment was terminated by the Company for Cause, (ii) a
termination of Executive’s employment by Executive for Good Reason pursuant to
this Agreement shall constitute a termination of Executive’s employment by the
Company without Cause for purposes of the Non-Competition Agreement,
(iii) effective as of the Commencement Date, Sections 4(b), 4(d) and 5(b) and
the last sentence of Section 5(a) of the Non-Competition Agreement shall have no
further force or effect, and (iv) the definition of “Cause” in the
Non-Competition Agreement shall have the meaning ascribed to such term in this
Agreement.

 

2



--------------------------------------------------------------------------------

7. Termination.

(a) Death or Disability. Executive’s employment shall terminate immediately upon
his death or Disability. For purposes of this Agreement, “Disability” means any
physical or mental disability or incapacity that can be expected to result in
Executive’s death or that has rendered Executive unable to carry out Executive’s
duties and obligations to the Company for a period of 120 consecutive days or
for shorter periods aggregating to 180 days (whether or not consecutive) during
any consecutive 12 months of the Term. The Company, at its expense, may retain a
physician reasonably acceptable to Executive to confirm the existence of such
disability or incapacity.

(b) Termination by the Company With Cause. The Board, on behalf of the Company,
may terminate Executive’s employment with Cause upon written notice to Executive
of the alleged act or omission constituting Cause, which notice shall set forth
in reasonable detail the reason or reasons that the Board believes Executive is
to be terminated for Cause. For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following events: (i) any willful act or
willful omission (other than as a result of Disability) that represents a breach
of any of the terms of this Agreement to the material detriment of the Company;
(ii) Executive’s conviction of, or plea of nolo contendere to, a felony (other
than a traffic infraction); or (iii) the commission by Executive of a material
act of fraud, theft or dishonesty against the Company. If an event described in
clause (i) of the preceding sentence is reasonably capable of being cured,
(A) Executive shall be given 45 days from the date of such written notice to
effect a cure of such alleged act or omission constituting Cause which, upon
such cure to the reasonable satisfaction of the Board, shall no longer
constitute a basis for Cause, and (B) Executive shall be given an opportunity to
make a presentation to the Board (accompanied by counsel or other
representative, if Executive so desires) at a meeting of the Board held promptly
following such 45-day cure period if the Board intends to determine that no cure
has occurred. At or following such meeting, the Board shall determine whether or
not to terminate Executive with Cause and shall notify Executive of its
determination and the effective date of such termination (which date may be no
earlier than the date of the aforementioned Board meeting). For purposes hereof,
no act or omission shall be deemed “willful” if it was done with a good faith
belief that it was in the best interests of the Company.

(c) Termination by Executive With Good Reason. Executive may terminate
Executive’s employment with the Company with Good Reason upon written notice to
the Company of the alleged act or omission constituting Good Reason, which
notice shall set forth in reasonable detail the reason or reasons that Executive
believes his employment is to be terminated for Good Reason. For purposes of
this Agreement, “Good Reason” means, without Executive’s written consent, (i) a
reduction of Executive’s Base Salary, (ii) a reduction in Executive’s annual
incentive bonus target below Executive’s annual incentive bonus target for the
preceding fiscal year, (iii) Executive is no longer the President of (A) the
Company, or (B) in the event of a Change of Control, the successor to the
Company’s business or assets, (iv) Executive is no longer reporting directly to
the Chief Executive Officer of (A) the Company or (B) in the event of a Change
of Control, the successor to the Company’s business or assets, (v) if Executive
serves on the Board during the Term after having been elected or appointed to
serve as a member of the Board (it being acknowledged by Executive and the
Company that there is no agreement or arrangement as of the date first written
above that Executive will serve on the Board) and then is no longer serving on
(A) the Board or (B) in the event of a Change of Control, the board of directors
or similar governing body of the successor to the Company’s business or assets,
except in each case on account of removal from the Board for cause pursuant to a
vote of the stockholders of the Company or due to Executive’s resignation from,
or refusal to stand for reelection to, the Board, (vi) any material breach by
the Company of any of the material terms of this Agreement, (vii) during the
one-year period following a Change of Control, Executive is required to relocate
his place of employment to a location that is more than thirty-five (35) miles
from the location of the Company’s headquarters as of the date first set forth
above, or (viii) a material diminution in Executive’s authority,
responsibilities or duties; provided, however, that for any of the foregoing to
constitute Good Reason, Executive must provide written notification of such
event or condition constituting Good Reason within 90 days after Executive knows
of the occurrence of any such event or condition, and the Company shall have 60
days from the date of receipt of such written notice to effect a cure of the
event or condition constituting Good Reason, and, upon cure thereof by the
Company, such event or condition shall no longer constitute Good Reason.

(d) Termination by the Company Without Cause or by Executive Without Good
Reason. The Company may terminate Executive’s employment without Cause at any
time upon 60 days’ written notice to Executive. Executive may terminate
Executive’s employment without Good Reason upon 60 days’ written notice to the
Company. Nonrenewal of the Term by the Company shall constitute a termination
without Cause, effective as of the last day of Executive’s employment, provided
that Executive terminates employment with the Company (in any manner, including
by resignation without Good Reason) on or prior to the last day of the
then-current Term.

 

3



--------------------------------------------------------------------------------

8. Effect of Termination.

(a) Accrued Obligations. The Company shall pay all Accrued Obligations to
Executive (or Executive’s estate, in the case of termination of Executive’s
employment on account of death) within thirty (30) days following the effective
date of the termination of Executive’s employment (the “Termination Date”).

(b) Equity Awards.

(i) Death or Disability. In the event Executive’s employment is terminated due
to Executive’s death or Disability, all restricted stock units, shares of
restricted Company common stock, options to purchase Company common stock, and
other equity awards granted to Executive by the Company (collectively, “Equity
Awards”) shall become vested in full as of the day immediately preceding the
Termination Date (and, in the case of options, shall be exercisable until the
earlier of the expiration of such Equity Awards or the first anniversary of the
Termination Date).

(ii) Termination by the Company Without Cause or by Executive with Good Reason.
In the event Executive’s employment is terminated by the Company without Cause
or by Executive with Good Reason, to, among other things, give effect to the
2001 Arrangements, all Equity Awards shall be governed by the following
provisions:

(A) All Equity Awards that were granted to Executive by the Company before the
date of this Amended and Restated Agreement (the “Initial Equity Awards”) shall
become vested as of the day immediately preceding the Termination Date and, in
the case of options granted to Executive by the Company on or after May 20,
2008, shall be exercisable until the earlier of the expiration of such Equity
Awards or the first anniversary of the Termination Date. Notwithstanding
anything in this Section 8(b)(ii)(A) to the contrary, Initial Equity Awards
(other than options granted with an exercise price at least equal to the fair
market value of the underlying stock on the date of grant) that are intended to
qualify as “performance-based compensation” under Section 162(m)(4)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”) shall remain outstanding
after the Termination Date and shall vest or be forfeited in accordance with the
terms of the applicable equity award agreements, depending on whether the
applicable performance goals are satisfied.

(B) All Equity Awards that are granted to Executive on or after the date of this
Amended and Restated Agreement (the “Subsequent Equity Awards”) that are options
shall become vested in full as of the day immediately preceding the Termination
Date and, in the case of options granted to Executive by the Company on or after
May 20, 2008, shall be exercisable until the earlier of the expiration of such
Equity Awards or the first anniversary of the Termination Date.

(C) All Subsequent Equity Awards (other than options) that are not intended to
qualify as “performance-based compensation” under Section 162(m)(4)(C) of the
Code shall become vested in full as of the date immediately preceding the
Termination Date; provided, that any delays in the settlement or payment of such
Subsequent Equity Awards that are set forth in the applicable equity award
agreement and that are required under Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”) shall remain in effect.

(D) All Subsequent Equity Awards (other than options) that are intended to
qualify as “performance-based compensation” under Section 162(m)(4)(C) of the
Code shall remain outstanding after the Termination Date and shall vest or be
forfeited in accordance with the terms of the applicable equity award
agreements, if the applicable performance goals are satisfied.

 

4



--------------------------------------------------------------------------------

(c) Severance. In the event of Executive’s “separation from service” with the
Company (as defined in Treas. Reg. § 1.409A-1(h)) due to a termination of
Executive’s employment by the Company without Cause or by Executive with Good
Reason, Executive shall receive an amount equal to the sum of (i) two hundred
percent (200%) of Executive’s then-current Base Salary for 12 full calendar
months and (ii) two hundred percent (200%) of the greater of (A) Executive’s
annual incentive bonuses actually earned by Executive for the fiscal year
immediately preceding the year in which Executive’s separation from service
occurs (the “Prior Fiscal Year”), or (B) Executive’s annual incentive bonus
actually earned by Executive for the fiscal year immediately preceding the Prior
Fiscal Year, paid together in a single lump sum within 38 days after the date of
such separation from service. In addition, for a period of 24 months after the
date of Executive’s separation from service, the Company shall make available
medical, dental and vision care insurance benefits to Executive and/or
Executive’s family at coverage levels at least equal to those that would have
been provided to them in accordance with Section 4. In connection therewith,
provided Executive elects COBRA coverage to the extent available under the
Company’s health insurance plans, the Company shall reimburse the cost of any
premiums for such coverage on an after-tax basis and to the extent COBRA
continuation ceases to be available prior to the close of the 24-month
continuation period, the Company will reimburse the Executive on an after-tax
basis the amount Executive pays to maintain equivalent coverage for the
remainder of the 24-month period on the first payroll day of each calendar
month; provided, however, that such reimbursements shall not exceed $40,000 for
any calendar year.

(d) Required Delay. In the event that any compensation with respect to
Executive’s termination is “deferred compensation” within the meaning of
Section 409A, the stock of the Company (or any of its affiliates) is publicly
traded on an established securities market or otherwise, and Executive is
determined to be a “specified employee,” as defined in Section 409A(a)(2)(B)(i)
of the Code, payment of such compensation shall be delayed as required by
Section 409A. Such delay shall last six months from the date of Executive’s
termination, except in the event of Executive’s death. Within 30 days following
the end of such six-month period, or, if earlier, Executive’s death, the Company
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six-month period but for this
Section 8(e). Such catch-up payment shall bear simple interest at the prime rate
of interest as published by the Wall Street Journals’ bank survey as of the
first day of the six month period, which such interest shall be paid with the
catch-up payment. Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.

9. Conditions to Receipt of Severance; No Duty to Mitigate; Non-Exclusivity of
Rights.

(a) Waiver and Release Agreement. In consideration of the severance payments and
other benefits described in Section 8(c), to which severance payments and
benefits Executive would not otherwise be entitled, and as a precondition to
Executive becoming entitled to such severance payments and other benefits under
this Agreement (other than on account of Executive’s death), Executive agrees to
execute and deliver to the Company within 30 days after the applicable date of
Executive’s separation of service a Waiver and Release Agreement in the form
attached hereto as Appendix A (the “Release”) and not revoking it during the
revocation period provided therein. The timing of severance payments under
Section 8(c) shall be further governed by the following provisions:

(i) In any case in which the Release (and the expiration of any revocation
rights provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
10 days after the Release becomes effective and such revocation rights have
lapsed.

(ii) In any case in which the Release (and the expiration of any revocation
rights provided therein) could become effective in one of two taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within 10 days
after the Release becomes effective and such revocation rights have lapsed, but
not earlier than the first business day of the later of such tax years.

 

5



--------------------------------------------------------------------------------

If Executive fails to execute and deliver the Release within 30 days after
Executive’s separation from service, or if Executive revokes such Release as
provided therein, the Company shall have no obligation to provide any of the
severance payments or other benefits provided in Section 8(c).

(b) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any earnings that
Executive may receive from any other source reduce any such payment.

(c) Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any other contract or agreement with the Company at or subsequent to the
Termination Date, which shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement.

10. Definitions.

(a) “Accrued Obligations” means the sum of (i) Executive’s Salary hereunder
through the Termination Date, (ii) the amount of any incentive compensation,
deferred compensation and other cash compensation accrued by Executive as of the
Termination Date, and (iii) any expense reimbursements and other cash
entitlements accrued by Executive as of the Termination Date, in each case to
the extent not previously paid.

(b) “Change of Control” means any of the following:

(i) the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders (as defined in Section 10(c)), of beneficial ownership (as
defined in Exchange Act Rule 13d-3) directly or indirectly, of any securities of
the Company or any successor of the Company immediately after which such person
or group owns securities representing 50% or more of the combined voting power
of the Company or any successor of the Company;

(ii) the consummation of a merger, consolidation or reorganization involving the
Company, unless either (A) the stockholders of the Company immediately before
such merger, consolidation or reorganization own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least 60%
of the combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) one or more Permitted Holders are the only stockholders of the company(ies)
resulting from such merger, consolidation, or reorganization;

(iii) the transfer of 50% or more of the assets of the Company or a transfer of
assets that during the current or either of the prior two fiscal years accounted
for more than 50% of the Company’s revenues or income, unless the person to
which such transfer is made is either (A) a Subsidiary (as defined in the
Company’s 2005 Stock Incentive Plan), (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or

(iv) the complete liquidation or dissolution of the Company.

(c) “Permitted Holders” means (i) the Company, (ii) any Subsidiary, or (iii) any
employee benefit plan of the Company or any Subsidiary.

 

6



--------------------------------------------------------------------------------

11. Section 280G. If Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, then, notwithstanding any other provision of this
Agreement or of any other agreement, contract, or understanding entered into
between Executive and the Company or any affiliate, except an agreement,
contract, or understanding that expressly addresses Section 280G or Section 4999
of the Code (an “Other Agreement”), and notwithstanding any formal or informal
agreement, plan or other arrangement for the direct or indirect provision of
compensation to Executive (including groups or classes of beneficiaries of which
Executive is a member), whether or not such compensation is deferred, is in
cash, or is in the form of a benefit to or for Executive (a “Benefit
Arrangement”), any right of Executive to any vesting, payment or benefit under
this Agreement will be reduced or eliminated: (i) to the extent that such right
to exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for Executive under this Agreement, all Other
Agreements, and all Benefit Arrangements, would cause any exercise, vesting,
payment, or benefit to Executive under this Agreement to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”); and (ii) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts received by Executive from
the Company under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by Executive without causing any such payment or benefit to be
considered a Parachute Payment. The Company will accomplish any reduction by
first reducing or eliminating to the limited extent necessary any cash payments
(with the payments to be made at the latest date in the future being reduced
first), then by reducing or eliminating to the limited extent necessary any
accelerated vesting of performance-based equity awards, then by reducing or
eliminating to the limited extent necessary any accelerated vesting of options
to purchase Company common stock or stock appreciation rights, then by reducing
or eliminating to the limited extent necessary any accelerated vesting of shares
of restricted Company common stock, restricted stock units or deferred stock
units, then by reducing or eliminating to the limited extent necessary any other
remaining Parachute Payments.

12. Arbitration. The parties shall endeavor to settle all disputes by amicable
negotiations. Any claim, dispute, disagreement or controversy that arises among
the parties relating to this Agreement that is not amicably settled shall be
resolved by arbitration, as follows:

(a) Any such arbitration shall be heard in the District of Columbia, before a
panel consisting of one arbitrator, who shall be impartial. Except as the
parties may otherwise agree, the arbitrator shall be appointed in the first
instance by the appropriate official in the District of Columbia office of the
American Arbitration Association or, in the event of his or her unavailability
by reason of disqualification or otherwise, by the appropriate official in the
New York City office of the American Arbitration Association. In determining the
number and appropriate background of the arbitrator, the appointing authority
shall give due consideration to the issues to be resolved, but his or her
decision as to the identity of the arbitrator shall be final. Except as
otherwise provided in this Section 11, all of the arbitration proceedings shall
be conducted in accordance with the rules of the arbitrator.

(b) An arbitration may be commenced by any party to this Agreement by the
service of a written request for arbitration upon the other affected parties.
Such request for arbitration shall summarize the controversy or claim to be
arbitrated, and shall be referred by the complaining party to the appointing
authority for appointment of arbitrator ten days following such service or
thereafter. If the arbitrator is not appointed by the appointing authority
within 30 days following such reference, any party may apply to any court within
the District of Columbia for an order appointing an arbitrator qualified as set
forth below.

 

7



--------------------------------------------------------------------------------

(c) Each party shall be responsible for such party’s fees and expenses in
connection with any arbitration under this Section 12; provided, however, that
if Executive is the prevailing party in any such arbitration, Executive shall be
entitled to reimbursement from the Company of all reasonable attorneys’ fees and
costs in connection with such arbitration. The parties hereby expressly waive
punitive damages, and under no circumstances shall an award contain any amount
that in any way reflects punitive damages.

 

(d) Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(e) It is intended that controversies or claims submitted to arbitration under
this Section 12 shall remain confidential, and to that end it is agreed by the
parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed to third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.

13. Notices. All notices, requests, demands, and other communications called for
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a
well-established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

The Advisory Board Company

Attn: Chairman of the Compensation Committee of the Board of Directors

2445 M Street, N.W.

Washington, D.C. 20037

If to Executive:

at the last residential address known by the Company as provided by Executive in
writing.

14. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the District of Columbia (other than its choice of laws rules).

(b) The paragraph headings and captions contained in this Agreement are for
convenience only and shall not be construed to define, limit or affect the scope
or meaning of the provisions hereof.

(c) This Agreement represents the entire agreement and understanding between the
parties and supersedes all prior or contemporaneous agreements whether written
or oral as to the subject matter hereof. No waiver, alteration, or modification
of any of the provisions of this Agreement shall be binding unless in a writing
signed by duly authorized representatives of the Company and Executive.

(d) If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement shall
continue in full force and effect without said provision.

(e) The waiver of a breach of any term or provision of this Agreement, which
must be in writing, shall not operate as or be construed to be a waiver of any
other previous or subsequent breach of this Agreement.

(f) All payments made pursuant to this Agreement shall be subject to withholding
of applicable taxes.

 

8



--------------------------------------------------------------------------------

(g) Executive acknowledges that he has had the opportunity to discuss this
matter with and obtain advice from his legal, tax and other professional
advisors, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

(h) This Agreement may be executed in counterparts (including by fax or PDF),
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.

(i) The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement and Executive’s employment with the Company to
the extent necessary to preserve the intended rights and obligations of the
parties.

(j) For purposes of Section 409A, each COBRA continuation or other reimbursement
payment shall be considered one of a series of separate payments. In addition,
to the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred; and (iii) Executive’s right to receive such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

(k) Any amount that Executive is entitled to be reimbursed under this Agreement
shall be reimbursed to Executive as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year.

(l) This Agreement shall be binding upon and inure to the benefit of (a) the
heirs, executors, and legal representatives of Executive upon Executive’s death
and (b) any successor of the Company. Any such successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

THE ADVISORY BOARD COMPANY By:  

/s/ Peter J. Grua

   

/s/ David L. Felsenthal

  Peter J. Grua     David L. Felsenthal   Chairman, Compensation Committee    

 

10



--------------------------------------------------------------------------------

APPENDIX A

Form of Waiver and Release Agreement

This WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of [TO BE
DETERMINED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by David L.
Felsenthal (the “Executive”) in consideration of severance pay and benefits (the
“Severance Payment”) provided to Executive by The Advisory Board Company, a
Delaware corporation (the “Company”), pursuant to Section 8(c) of the Employment
Agreement by and between the Company and Executive (the “Employment Agreement”).

1. Waiver and Release. Subject to the last sentence of the first paragraph of
this Section 1, Executive, on his own behalf and on behalf of his heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably releases, waives and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
owners, members, shareholders, officers, agents, and employees of the Company
and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment. Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or
(b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.

Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law. He is waiving, however,
any right to monetary recovery or individual relief should any federal, state or
local agency (including the Equal Employment Opportunity Commission) pursue any
claim on his behalf arising out of or related to his employment with and/or
separation from employment with the Company.

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

2. Acknowledgments. Executive is signing this Release knowingly and voluntarily.
He acknowledges that:

(a) He is hereby advised in writing to consult an attorney before signing this
Release;

(b) He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of this Release and is signing
this Release knowingly and voluntarily of his own free will;



--------------------------------------------------------------------------------

(c) He is not entitled to the Severance Payment unless he agrees to and honors
the terms of this Release;

(d) He has been given at least twenty-one (21) calendar days to consider this
Release, or he expressly waives his right to have at least twenty-one (21) days
to consider this Release;

(e) He may revoke this Release within seven (7) calendar days after signing it
by submitting a written notice of revocation to the Employer. He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he revokes this Release within the seven (7) day revocation period, he shall not
receive the Severance Payment;

(f) He has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of his signing of this Release that he may
have against the Employer; and

(g) No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Release.

3. No Admission of Liability. This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against Executive, and the Employer
expressly denies that any wrongdoing has occurred.

4. Entire Agreement. There are no other agreements of any nature between the
Employer and Executive with respect to the matters discussed in this Release,
except as expressly stated herein, and in signing this Release, Executive is not
relying on any agreements or representations, except those expressly contained
in this Release.

5. Execution. It is not necessary that the Employer sign this Release following
Executive’s full and complete execution of it for it to become fully effective
and enforceable.

6. Severability. If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.

7. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the District of Columbia (other than its choice of laws rules).

8. Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

David L. Felsenthal

 

3